UNITED STATES SECURITIES AND EXCHANGE COMMISSION OMB Approval Washington, D.C. 20549 OMB Number: 3235-0101 Expires:;_0D\ 7 201 Estimated FORM 144 average burden hours per response1.00 NOTICE OF PROPOSED SALE OF SECURITIES SEC USE ONLY PURSUANT TO RULE DOCUMENT SEQUENCE NO. ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing CUSIP NUMBER a sale directly with a market maker. (b) WORK LOCATION 1 (a) NAME OF ISSUER (Please type or print) Cosi, Inc. IRS IDENT. NO. S.E (c) .C. FILE NO. 06-1393745 000-50052 1 (d) ADDRESS OF ISSUER STREET CITY STATE ZIP CODE (e) TELEPHONE NO. AREA CODE NUMBER 294 Washington Street, Suite 510 (b) Boston MA 02108 415-5000 2 (a) NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES RELATIONSHIP TO (c) ADDRESS STREET CITY STATE ZIP CODE ARE TO BE SOLD ISSUER AB Value Management LLC Stockholder 84 Elm Street Westfield NJ 07090 INSTRUCTION: The person filing this notice should contact the issuer to obtain the I.R.S. Identification Number and the S.E.C. File Number. 1. (a) Name of issuer (b) Issuer’s I.R.S. Identification Number (c) Issuer’s S.E.C. file number, if any (d) Issuer’s address, including zip code (e) Issuer’s telephone number, including area code 2. (a) Name of person for whose account the securities are to be sold (b) Such person’s relationship to the issuer (e.g., officer, director, 10% stockholder, or member of immediate family of any of the foregoing) (c) Such person’s address, including zip code (b) Name and address of each broker through whom the securities are intended to be sold (c) Number of shares or other units to be sold (if debt securities, give the aggregate face amount) (d) Aggregate market value of the securities to be sold as of a specified date within 10 days prior to the filing of this notice (e) Number of shares or other units of the class outstanding, or if debt securities the face amount thereof outstanding, as show by the most recent report or statement published by the issuer (f) Approximate date on which the securities are to be sold (g) Name of each securities exchange, if any, on which the securities are intended to be sold Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SEC 1147 (08-07 ) TABLE I  SECURITIES TO BE SOLD Furnish the following information with respect to the acquisition of the securities to be sold and with respect to the payment of all or any part of the purchase price or other consideration therefor: Title of Date you Name of Person from Whom Acquired Amount of Date of the Class Acquired Nature of Acquisition Transaction (If gift, also give date donor acquired) Securities Acquired Payment Nature of Payment Common 5/20/2014 Private Transaction Cosi, Inc.Common 5/20/2014 Cash Stock INSTRUCTIONS: If the securities were purchased and full payment therefor was not made in cash at the time of purchase, explain in the table or in a note thereto the nature of the consideration given. If the consideration consisted of any note or other obligation, or if payment was made in installments describe the arrangement and state when the note or other obligation was discharged in full or the last installment paid. TABLE II  SECURITIES SOLD DURING THE PAST 3 MONTHS Furnish the following information as to all securities of the issuer sold during the past 3 months by the person for whose account the securities are to be sold. REMARKS: INSTRUCTIONS: ATTENTION: The person for whose account the securities to which this notice relates are to be sold hereby See the definition of person in paragraph (a) of Rule 144. Information is to be given not only as represents by signing this notice that he does not know any material adverse information in regard to the current and to the person for whose account the securities are to be sold but also as to all other persons prospective operations of the Issuer of the securities to be sold which has not been publicly disclosed. If such person has included in that definition. In addition, information shall be given as to sales by all persons whose adopted a written trading plan or given trading instructions to satisfy Rule 10b5-1 under the Exchange Act, by signing sales are required by paragraph (e) of Rule 144 to be aggregated with sales for the account of the the form and indicating the date that the plan was adopted or the instruction given, that person makes such person filing this notice. representation as of the plan adoption or instruction date. December, 18 th /s/ Andrew Berger DATE OF NOTICE (SIGNATURE) December 18, 2014 DATE OF PLAN ADOPTION OR GIVING OF INSTRUCTION, IF The notice shall be signed by the person for whose account the securities are to be sold. At least one copy RELYING ON RULE 10B5-1 of the notice shall be manually signed.Any copies not manually signed shall bear typed or printed signatures. ATTENTION: Intentional misstatements or omission of facts constitute Federal Criminal Violations (See 18 U.S.C. 1001) SEC 1147 (02-08)
